Citation Nr: 0730089	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of a right orbital fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1988 to April 
1990 and from February 2002 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that, during the course of his appeal, the 
veteran was granted a disability rating of 30 percent for 
diplopia in a July 2006 rating decision. 


FINDINGS OF FACT

1.  The medical evidence reflects that the best-corrected 
distant visual acuity for the veteran's right eye is 20/20.  

2.  The medical evidence reflects that the veteran has 
diplopia of right eye with a lateral gaze of 21-30 degrees 
and a lateral and inferior gaze, and down gaze of 31-40 
degrees; diplopia is present in the central 20 degrees of 
vision.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for residuals of a right orbital fracture are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.85, 4.86, Part 4, Diagnostic Code 6090 (2002 & 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an initial, increased rating for the veteran's service-
connected residuals of a right orbital fracture.  The Board 
notes that the veteran's original claim was received in 
December 2002.  In May 2003, prior to its adjudication of 
this claim, the RO provided notice to the claimant regarding 
the VA's duty to notify and to assist.  Specifically, the RO 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the January 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a February 2004 rating 
decision, the RO granted service connection for residuals of 
a right orbital fracture manifested by diplopia, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for residuals of 
a right orbital fracture in a February 2004 rating decision 
and later assigned an initial 30 percent disability rating 
effective December 31, 2002 (date of claim).  Therefore, the 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's March 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 10 percent 
disability rating (later increased to 30 percent in a July 
2006 statement of the case) and is presumed to be seeking the 
maximum benefits available under the law.  Dingess/Hartman v. 
Nicholson; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a May 2005 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  
The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claims.  Thus, even 
though the initial VCAA notice did not address a higher 
rating, subsequent documentation addressed this matter; there 
is no prejudice to the claimant.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Procedural History

The veteran filed an informal claim for residuals of a right 
orbital fracture in December 2002.  In February 2004, the RO 
granted the veteran's claim and assigned a disability rating 
of 10 percent.  In his March 2004 notice of disagreement, the 
veteran asserted that a higher rating was warranted due to a 
reduced capacity to drive at night and loss of peripheral 
vision.

Although a May 2005 statement of the case continued the 
initial rating, an October 2005 rating decision increased the 
veteran's disability rating to 20 percent.  Following a 
February 2006 VA examination, a July 2006 rating decision 
increased the veteran's rating to 30 percent disabling.  


Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The service-connected residuals of an orbital fracture were 
initially rated under the provisions of Diagnostic Code 6009.  
According to Diagnostic Code 6009, an unhealed injury of the 
eye, in chronic form, will be rated from 10 percent to 100 
percent based upon the extent of impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, with an additional 10 percent added during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2006).  

The veteran is currently rated as 30 percent disabling under 
38 C.F.R. § 4.84, Diagnostic Code 6090 for diplopia.  Under 
this Code, if diplopia exists within the central 20 degrees 
of vision the equivalent visual acuity is 5/200.  Diplopia 
from 21 degrees to 30 degrees is the equivalent of visual 
acuity of 15/200 when down, 20/100 when lateral, and 20/70 
when up.  Diplopia from 31 degrees to 40 degrees is the 
equivalent of 20/200 visual acuity when down, 20/70 when 
lateral and 20/40 when up.  38 C.F.R. § 4.84a, Diagnostic 
Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

A 30 percent evaluation is assigned where there is 20/40 
visual acuity in one eye with 10/200, or 5/200 visual acuity, 
or light perception only, in the other eye, where visual 
acuity is 20/50 in one eye with visual acuity of 20/200 or 
15/200 in the other eye, or where visual acuity is 20/70 in 
one eye with visual acuity of 20/70 or 20/100 in the other 
eye.  38 C.F.R. §4.84a, Table V.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected eye 
disability.   See 38 C.F.R. §4.84a, Table V.

During the appeal period, the veteran has been afforded two 
VA examinations.  On VA examination in December 2003, it was 
reported that the veteran had diplopia in the right eye with 
right lateral gaze, 31 to 40 degrees.  Corrected distant 
vision in the right eye was reported to be 20/20.  In August 
2005, the veteran was referred for another VA examination and 
specifically, a repeat diplopia visual field and reevaluation 
of the December 2003 visual field; however, he failed to 
report for this examination.  The examiner reviewed the 
record and noted that there was a positive diplopia visual 
field with right lateral diplopia at 30 to 40 degrees from 90 
degrees superior to 270 degrees inferior which by code 6090 
would represent a visual acuity of 20/70.

The February 2006 VA eye examination indicated that the 
visual acuity for the veteran's right eye was 20/30 
uncorrected, correctable to 20/20, while the left eye was 
20/20 uncorrected and corrected.  Diplopia was noted in the 
right eye only, and the veteran was tested according to the 
parameters of the Goldmann Perimeter Chart.  Turning to the 
provisions of Diagnostic Code 6090, the examiner noted right 
gaze, lateral 21-30 degrees and right lateral and down gaze, 
31-41 degrees.  

As noted above, under note 3, when the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  Note 4 provides that when diplopia exists in two 
individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  Because the evidence shows that the veteran's 
diplopia extends beyond more than one quadrant (right 
lateral, and down) and more than one range of degrees (31 to 
40 and 21 to 30), note 3 is for application and the highest 
evaluation based on the quadrant and degree range is used for 
equivalent visual acuity.  Therefore, the veteran's visual 
acuity in the right eye is equivalent to 20/200 because he 
has down diplopia from 31 to 40 degrees.  (He does not have 
diplopia in the up gaze.)  Additionally, because diplopia 
exists in two individual and separate areas of the same eye 
(right lateral and down gaze), note 4 is for application.  
Accordingly, the veteran's visual acuity of the right eye is 
taken one step worse, which is equivalent to 15/200.  38 
C.F.R. § 4.84a (Diagnostic Code 6090).

The severity of visual acuity loss is then determined by 
applying the criteria set forth in the Ratings for Central 
Visual Acuity Impairment; the assignment of disability 
evaluations for visual acuity is a purely mechanical 
application of the rating criteria.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a 
(Diagnostic Codes 6061 to 6079).  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75 (2006).  The percentage evaluation is found in Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2006).

The veteran's visual acuity of 15/200 in the right eye and 
20/20 in the left eye (best corrected distant vision) 
corresponds to a 20 percent rating under Table V (Diagnostic 
Code 6077).  An evaluation in excess of 20 percent would not 
be warranted because diplopia is not shown in the up gaze, 
which would provide for worse visual acuity equivalents.  
However, the Board notes that the RO based the 30 percent 
evaluation on a finding of some diplopia in the central 20 
degrees of vision which was not actually reported by the 
examiner in the narrative portion of the VA examination 
report, but which appears to be shown on the attached Goldman 
Perimeter Chart, which would equate to 5/200 visual acuity.  
That, in turn, translates to a 30 percent rating under 
Diagnostic Code 6074 when the 20/20 vision in the nonservice-
connected left eye is considered.  Thus, the record does not 
reflect that an evaluation in excess of 30 percent is 
warranted in this case.

The Board also notes that the VA examinations do not reflect 
ratable impairment of field of vision or visual acuity (that 
is not based on diplopia) that would warrant an evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079, 6080 (2006).  Finally, the Board observes 
that the only diseases of the eye which warrant a rating in 
excess of 30 percent are tuberculosis of the eye, congestive 
or inflammatory glaucoma, or malignant new growths.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014.  However, 
none of these diseases are reflected in the medical records, 
nor is the veteran service connected for these disabilities.

In view of the foregoing, the Board must find that the 
veteran's service-connected eye disability does not meet or 
nearly approximate the criteria for a schedular rating in 
excess of 30 percent.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).




ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a right orbital fracture is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


